Opinion issued August 29, 2002






 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00767-CV
____________

IN RE AUTRY LEE JONES, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Autry Lee Jones, filed a petition for writ of mandamus on July 23,
2002, complaining the judge of the 129th District Court (1) has failed to rule on his
motion for entry of default.  Relator failed to comply with Tex. R. App. P. 9.5, 20.1,
52.2, 52.3, 52.7.
	The petition for writ of mandamus is dismissed.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.
1.  The Honorable S. Grant Dorfman, judge of the 129th District Court of Harris
County, Texas.  The underlying lawsuit is Autry Lee Jones v. Eli Smith and Associates, Inc.,
trial court cause no. 2001-32055.